 


109 HR 3782 IH: Gasoline Price-Gouging Act of 2005
U.S. House of Representatives
2005-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3782 
IN THE HOUSE OF REPRESENTATIVES 
 
September 14, 2005 
Mrs. Wilson of New Mexico (for herself, Mr. Rogers of Michigan, Mr. Moore of Kansas, Mr. Bradley of New Hampshire, Mr. Brown of Ohio, Mr. Simmons, Mr. Crowley, Mrs. McCarthy, Ms. Bean, Mr. Chandler, Mr. Spratt, Mr. Boehlert, and Mr. Fitzpatrick of Pennsylvania) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To prohibit price gouging of gasoline and diesel fuel in areas declared major disasters. 
 
 
1.Short titleThis Act may be cited as the Gasoline Price-Gouging Act of 2005.  
2.Price gouging prohibited 
(a)In generalIt shall be unlawful for any commercial vendor in an area and during a period described in subsection (b) to sell gasoline or diesel fuel at a price that represents a 10 percent or greater increase from the average price of gasoline or diesel fuel prevailing in the area during the 30-day period preceding the designation described in subsection (b), if such increase is not— 
(1)attributable to any reasonable additional cost incurred attendant to the major disaster described in subsection (b), including replacement costs, taxes, transportation costs incurred by the vendor, and costs imposed by the vendor’s source; or 
(2)consistent with national or international market trends. 
(b)Applicable area and periodThe prohibition in subsection (a) shall apply to commercial vendors in areas in the United States which have been declared a major disaster as defined in section 102(2) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(2)), or designated a disaster area by the Governor of a State. Such prohibition shall apply for 90 days after such declaration or designation is made. 
3.Enforcement by the Federal Trade Commission 
(a)Unfair and deceptive act or practiceA violation of section 2 shall be treated as a violation of a rule defining an unfair or deceptive act or practice prescribed under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)).  
(b)EnforcementThe Federal Trade Commission shall enforce this Act in the same manner, by the same means, and with the same jurisdiction as though all applicable terms and provisions of the Federal Trade Commission Act were incorporated into and made a part of this Act. 
4.Average gasoline price on FTC websiteWithin 5 days following a declaration of a major disaster, as defined in section 102(2) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(2)), the Federal Trade Commission shall post on its Internet website the average prices of gasoline and diesel fuel in the area declared a major disaster for the 30-day period preceding such declaration. The Commission may consult with the Secretary of Energy in complying with the requirements of this section. 
5.Effect on other lawsNothing in this Act annuls, alters, or affects in any manner the meaning, scope, or applicability of the laws of any State or subdivision of a State relating to price gouging, except to the extent those laws are inconsistent with the provisions of this Act, and then only to the extent of the inconsistency.  
 
